Petition for Writ of Mandamus Denied and Memorandum Opinion filed
April 9, 2015.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-15-00233-CV



                IN RE AGAR CORPORATION, INC., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              11th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2008-20480

                        MEMORANDUM OPINION

      On Tuesday, March 17, 2015, relator Agar Corporation, Inc. filed a petition
for writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221 (West
2004); see also Tex. R. App. P. 52. In the petition, relator asks this Court to
compel the Honorable Mike D. Miller, presiding judge of the 11th District Court of
Harris County, to vacate the trial court’s order denying relator’s Motion to Abate
and to issue an order abating the underlying case until the appeal in a severed case
has been exhausted.

      Relator has not satisfied its burden to demonstrate its entitlement to
mandamus relief. Accordingly, we deny relator’s petition for writ of mandamus.
We also deny relator’s Motion for Temporary Stay of Trial Court’s Order Setting
Trial for April 20, 2015 Docket.


                                                  PER CURIAM

Panel consists of Justices Christopher, Donovan, and Wise.




                                         2